Citation Nr: 1205846	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  07-30 281	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a mid-back disorder characterized as dorsal strain with degenerative changes.

2.  Entitlement to service connection for a mid-back disorder characterized as dorsal strain with degenerative changes.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a cervical spine disorder.

4.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from June 1980 to September 1993.  He served in the Persian Gulf Theater of Operations.  

In November 1995, the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, denied service connection for the neck.  The Veteran did not appeal that decision and it became final.  In March 1997, the RO denied service connection for a thyroid mass.  The Veteran submitted a notice of disagreement (hereinafter: NOD) in April 1997 and the RO issued a statement of the case (hereinafter: SOC) in August 1997.  The Veteran did not submit a VA Form 9, Appeal to the Board of Veterans' Appeals, or other correspondence containing the necessary information and the RO closed that appeal. 

In February 1999, the RO denied service connection for dorsal strain with degenerative changes.  The Veteran did not appeal that decision and it became final.  During a hearing in January 2005, the Veteran again claimed service connection for dorsal spine strain.

In pertinent part of an August 2004-issued rating decision, the RO denied service connection for a lower back condition.  The Veteran appealed.  In June 2009, the Board adjudicated that appeal, denying the claim, and the Veteran did not appeal the Board decision to the United States Court of Appeals for Veterans Claims (hereinafter: the Court), nor did he request reconsideration by the Chairman of the Board.  Thus, the June 2009 Board decision became final and service connection for a lower back condition is no longer on appeal.

This appeal arises from a June-2005-issued rating decision wherein the RO determined that new and material evidence had not been submitted to reopen claims for service connection for the dorsal spine and for the neck.  In February 2006, the Veteran submitted an NOD.  In August 2007, the RO issued an SOC and the Veteran perfected the appeal in September 2007.  

On his September 2007 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran requested a hearing before a Veteran's law judge.  The claims files reflect that in November 2011, the Veteran failed to report for the hearing.  The record reflects, however that VA properly notified the Veteran of the time and place of the hearing and the notification letter has not been returned by the United States Postal Service as undeliverable.  The Veteran has not explained his failure to report, nor has he requested that the hearing be rescheduled.  The request for a hearing is therefore considered to be withdrawn pursuant to 38 C.F.R. § 20.702(d).  

In November 2000, the Veteran expressed a desire for an extra-schedular rating for all service-connected disabilities.  In December 2008, the RO denied that claim and a TDIU claim.  The Veteran did not appeal that decision.  Thus, the Board lacks jurisdiction to address the extra-schedular rating claim.  

Service connection for the neck and for dorsal strain with degenerative changes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of November 1995, the RO denied service connection for the neck and properly notified the Veteran of that decision.  

2.  The Veteran did not appeal the November 1995 decision and it became final.

3.  Evidence received since the final November 1995 rating decision raises a reasonable possibility of substantiating the claim or, when considered with the old evidence, triggers VA's duty to provide a medical opinion.

4.  By rating decision of February 1999, the RO denied service connection for dorsal strain with degenerative changes and properly notified the Veteran of that decision.

2.  The Veteran did not appeal the February 1999 decision and it became final.

3.  Evidence received since the final February 1999 rating decision raises a reasonable possibility of substantiating the claim or, when considered with the old evidence, triggers VA's duty to provide a medical opinion.


CONCLUSIONS OF LAW

1.  A November 1995 rating decision, which denied service connection for the neck, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.1103 (2011).

2.  New and material evidence has been received to warrant reopening the previously and finally denied claim of entitlement to service connection for the neck and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  A February 1999 rating decision, which denied service connection for dorsal strain with degenerative changes, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.1103 (2011).

4.  New and material evidence has been received to warrant reopening the previously and finally denied claim of entitlement to service connection for dorsal strain with degenerative changes and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is reopening both service connection claims, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

New and Material Evidence for Service Connection for the Neck

In a November 1995-issued rating decision, the RO denied service connection for the neck.  The Veteran and his representative were notified of the decision and of their appeal rights, but did not appeal.  Thus, the rating decision became final.  38 U.S.C.A. § 7105(b), (c) (West 2002).  When a service connection claim has been denied, "the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered" unless new and material evidence has been presented.  38 C.F.R. §§ 3.156(a), 20.1103 (2011).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  This version of 38 C.F.R. § 3.156(a) applies to any claim to reopen a finally decided claim received on or after August 29, 2001.  The application to reopen the claim was received during a hearing at the RO in January 2005.  Therefore, this version of § 3.156(a) applies.   

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit stressed that newly submitted evidence could be material if it resulted in a more complete record for evaluating the disability.  Also of relevance is the recent holding of Shade v. Shinseki, 24 Vet. App. 110 (2010), wherein the Court stressed that new and material evidence is found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

With respect to any application to reopen a finally decided claim, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence of record at the time of the November 1995 RO rating decision (the last final decision on the matter) consists of service treatment records (STRs), multiple VA examination reports, and the Veteran's claims, as discussed below.

The STRs note severe lower back pains with headaches in May 1983.  A day later, aches in the shoulders began.  The STRs reflect treatment in January 1985 for right upper back pains.  The Veteran had fallen down stairs.  He reported tingling in the right upper extremity.  The assessment was rule-out muscles strain.  In August 1987, he reported neck stiffness.  The impression was otitis media and upper respiratory infection.  In August 1989, he reported headache and neck stiffness.  A February 1990 re-enlistment physical examination report notes exaggerated lumbar lordosis, but no other spine abnormality.  A medical board report of May 1993 finds the Veteran physically unfit for further military service due to residuals of several injuries suffered during active service; however, no neck or spine injury is mentioned in the report.  A May 1993 separation examination report mentions mild lumbar tenderness and the examiner therefore placed check-mark in the "abnormal" column for the spine.  In May 1993, the Veteran completed a medical history questionnaire and checked "no" to recurrent back pain, but checked "yes" to bone, joint, or other deformity and to painful or trick shoulder or elbow.  He checked "don't know" to arthritis, rheumatism, or bursitis. 

In his original claim for benefits, submitted in September 1993, only one-week after discharge from the Navy, he reported shoulder and low back pains, but did not mention the neck specifically.  

A March 1994 VA orthopedic compensation examination report mentions that the Veteran has had chronic back problems for years with no specific injury, but questionable arthritis.  No diagnosis relevant to the neck was offered.  

In July 1995, the Veteran submitted a VA hospitalization report dated in July 1995.  The report notes that he had undergone a cervical magnetic resonance imaging study (MRI) because of twitching in the right thumb.  The MRI assessment was symptoms of C-6 cervical radiculopathy.  

In November 1995, the RO issued a rating decision that denied service connection for cervical spondylosis; however no claim for such disability is in the file.  The Board will review the evidence submitted since the final November 1995 RO decision to determine whether any of it is new and material evidence, that is, whether it is neither cumulative nor redundant, whether it raises a reasonable possibility of substantiating the claim, or, whether the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The evidence submitted since the November 1995-issued RO decision includes an August 1998 VA Form 21-4138, Statement In Support Of Claim, wherein the Veteran reported stiffness and soreness and periodic sharp pain in his upper back.  This is new and material evidence because it indicates that previously reported symptoms have continued.  This evidence might trigger VA's duty to offer a medical examination.  See 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The new evidence submitted since the final November 1995-issued RO decision also includes a January 2006 MRI report that shows a posterior disc bulge at C5-6 and mild foraminal narrowing on the right at C5-6.  This is new and material evidence because when considered along with the inservice complaints and an early post-service mention of possible arthritis, it triggers VA's duty to offer a medical examination.  Id.

Because sufficiently new and material evidence to reopen the claim has been submitted, the application to reopen the service connection claim must be granted.  Where new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  This claim is further addressed in the REMAND portion of the decision.

New and Material Evidence for Service Connection for the Dorsal Spine

In a February 1999-issued rating decision, the RO denied service connection for dorsal strain with degenerative changes.  The Veteran and his representative were notified of the decision and of their appeal rights, but did not appeal.  Thus, the rating decision became final.  38 U.S.C.A. § 7105(b), (c) (West 2002).  

The relevant evidence of record at the time of the February 1999 RO rating decision consists of STRs, VA examination reports, and the Veteran's claims, as discussed below.

The STRs note severe lower back pains with headaches in May 1983.  A day later, aches in the shoulders began.  The STRs reflect treatment in January 1985 for right upper back pains.  The Veteran had fallen down stairs.  He reported tingling in the right upper extremity.  The assessment was rule-out muscle strain.  A February 1990 re-enlistment physical examination report notes exaggerated lumbar lordosis, but no other spine abnormality.  A medical board report of May 1993 finds the Veteran physically unfit for further military service due to residuals of several injuries suffered during active service; however, no spine injury is mentioned in the report.  A May 1993 separation examination report mentions mild lumbar tenderness.  The examiner placed check-mark in the "abnormal" column for the spine.  In May 1993, the Veteran completed a medical history questionnaire and checked "no" to recurrent back pain, but checked "yes" to bone, joint, or other deformity and checked "yes" to painful or trick shoulder or elbow.  He checked "don't know" to arthritis, rheumatism, or bursitis. 

In his original claim for benefits, submitted in September 1993, only one-week after discharge from the Navy, the Veteran reported shoulder and low back pains, but did not mention the dorsal spine specifically.  

A March 1994 VA orthopedic compensation examination report mentions that the Veteran has had chronic back problems for years with no specific injury, but questionable arthritis.  No relevant diagnosis was offered.  

A July 1995 VA report notes that the Veteran had undergone a thoracic MRI.  The relevant MRI assessment was right T-6 peripheral neuropathy.  

In August 1998, the Veteran submitted a VA Form 21-4138, Statement In Support Of Claim, wherein he reported stiffness and soreness and periodic sharp pain in his upper back.  November 1998 VA X-rays showed minimal arthritic changes with minimal anterior wedging.

In February 1999, the RO denied service connection for dorsal strain with degenerative changes.

The new evidence submitted since the final February 1999-issued RO decision includes a January 2006 MRI report.  This shows degenerative changes of the thoracic spine, unchanged from the 1990s.  This is new and material evidence because when considered along with the in-service upper back complaints and an early post-service mention of questionable arthritis, it triggers VA's duty to offer a medical examination.  Id.

Because sufficiently new and material evidence to reopen the claim has been submitted, the application to reopen the service connection claim must be granted.  


ORDER

New and material evidence having been submitted, the claims for service connection for a neck disability and for dorsal strain with degenerative changes are reopened.  To this extent the appeal is granted.  


REMAND

In McLendon, the Court discussed the steps to be taken in determining whether a VA examination is necessary prior to final adjudication of a claim.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The Court observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

In this case, the STRs contain notations of neck pains and upper back stiffness during active service and at separation the military examiner marked the spine as being abnormal.  In March 1994, only six months after separation, a VA examiner noted questionable arthritis.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for an examination of the cervical and dorsal spines by an orthopedist (an M.D.).  The claims file should be made available to the physician for review.  The physician is asked to review the claims files, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if forthcoming.  

I.  For each diagnosis offered, the physician should address whether it is at least as likely as not (50 percent or greater possibility) that the disorder arose during active service.  

II.  If arthritis is found, but the answer to question I above is "no" then the physician should also address whether it is at least as likely as not that arthritis arose within a year of separation from active military service.  

III.  The physician is also asked to set forth any symptom of joint or muscle pain or neurologic sign or symptom for which no clinical diagnosis may be offered.  

IV.  The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

2.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


